Bullard, J.,

delivered the opinion of the court.
This case cannot be distinguished in principle from that of Zacharie vs. Blandin, 4 Louisiana Reports, 154. It *156differs only in this, that after the appointment of a curator, ^0Cj t0 t]16 absentee, wh0 bad g}ven bail for his appear-anee, and after service of citation on the curator, the appointment was set aside by an interlocutory order, and an attorney appointed ; and ultimately, the last appointment was thought irregular, and the suit dismissed. The plaintiff appealed from drat -judgment, J °
A curator, ad tee w°fo Vsuedj should be appointed to represent him, and when'he 'isS not seated *SinePthé state.
It has been contended, that this court cannot now inquire into the regularity of the first appointment-of curator ad hoc, ^ut ^Iat 0U1 iQ(lui1'y ought to be confined to the second. We do not concur in that opinion. The whole question was before the District Court, for, if there was a regular service upon a curator ad hoc, duly appointed, the plaintiff had a right to insist upon further proceedings. Different judges may have presided at different terms, but we must consider it the same court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed, the non-suit set aside, and the case be reinstated, and that it be remanded for further proceedings according to law, and that the defendant pay the costs of the appeal.